ORDER
JOHN A. LYNCH, JR., of NEW BRUNSWICK, who was admitted to the bar of this State in 1963, having entered a plea of guilty in the United States District Court for the District of New Jersey to a two-count information charging him with mail fraud, in violation of 18 U.S.C.A. §§ 1341 and 2, and tax evasion, in violation of 26 U.S.C.A. § 7201, and good cause appearing;
It is ORDERED that pursuant to Rule 1:20 — 13(b)(1), JOHN A. LYNCH, JR., is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that JOHN A. LYNCH, JR., be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that JOHN A. LYNCH, JR., comply with Rule 1:20-20 dealing with suspended attorneys.